UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1666


JAMES SPENCER,

                       Plaintiff – Appellant,

          and

RODNEY KEITH LAIL;    IRENE SANTACROCE; SOUTHERN HOLDINGS,
INCORPORATED; RICKY   STEPHENS; MARGUERITE STEPHENS; DORIS
HOLT,

                       Plaintiffs,

          v.

ANCIL B. GARVIN, III; DAVID SMITH; HORRY COUNTY, SOUTH
CAROLINA; HORRY COUNTY POLICE DEPARTMENT; JAMES ALBERT
ALLEN, JR.; SIDNEY RICK THOMPSON; JEFFREY S. CALDWELL;
CHARLES MCCLENDON; JAY BRANTLY; ANDY CHRISTENSEN; HAROLD
STEVEN HARTNESS; MICHAEL STEVEN HARTNESS,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:02-cv-01859-RBH)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
James Spencer, Appellant Pro Se. David Smith, Greensboro, North
Carolina; Andrew Lindemann, DAVIDSON & LINDEMANN, PA, Columbia,
South  Carolina;   Harold  Steven  Hartness,  Charlotte,  North
Carolina; Michael Steven Hartness, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          James    Spencer     appeals    the    district   court’s     orders

denying Spencer’s latest motions for recusal of the district

court judge and for a “declatory judgment” vacating the judgment

on the settlement agreement in this case.            We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.              Spencer v. Garvin,

No. 4:02-cv-01859-RBH (D.S.C. June 11 & 18, 2014).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   this    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      3